Citation Nr: 1619706	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-31 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Appellant is the son of a deceased surviving spouse of a Veteran who served on active duty from March 1943 to February 1946.  The Veteran died in September 2003.  The surviving spouse died in October 2010.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 decisional letter of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied the Appellant's claim of entitlement to accrued benefits.  He perfected a timely appeal to that decision.  

On December 8, 2015, the Appellant testified at a hearing before the undersigned.  


FINDINGS OF FACT

1.  The Appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits.  

2.  The Appellant did not bear the expense of the Veteran's surviving spouse's last sickness and burial



CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits as the child of a surviving spouse of a Veteran are not met.  38 U.S.C.A. §§ 101(4) (A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2014).  

2.  Entitlement to accrued benefits as reimbursement for bearing the cost of the Veteran's surviving spouse's last sickness and burial is not established.  38 U.S.C.A. § 5121(a) (6) (West 2014); 38 C.F.R. §§ 3.1000(5) (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case the critical facts are not in dispute.  Resolution of the claim is wholly dependent on interpretation of the law and regulations governing payment of accrued benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VCAA notice or assistance is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

II.  Legal Criteria, Factual Background, and Analysis.

Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a) (2), (3), (5); 38 C.F.R. § 3.1000(a), (2).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  

For purposes of determining eligibility as a claimant, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self- support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii) (West 2014); 38 C.F.R. §§ 3.57(a) (1), 3.1000(d) (2) (2015).  

38 C.F.R. § 3.1000 was amended in December 2006, effective January 29, 2007, to implement changes made to 38 U.S.C.A. § 5121.  See 71 Fed. Reg. 78,368 -78,369 (Dec. 29, 2006).  The changes made to the regulation do not impact the adjudication of the Appellant's claim.  The changes do not alter the requirement that the claimant must qualify as one of the three statutorily enumerated categories of recipients in order to receive accrued benefits beyond reimbursement for last expense and burial.  

The critical facts not in dispute show that the Veteran died in September 2003.  His surviving spouse submitted an application for dependency and indemnity compensation, death pension and accrued benefits (on VA Form 21-534) in January 2010.  

In a Report of General Information (VA Form 21-0820), dated in November 2010, the Appellant reported that the Veteran's surviving spouse died in October 2010.  Received in November 2010 was an application for Accrued Amounts due to a deceased beneficiary (VA Form 21-601).  The Appellant maintained that the claim had been in process since January 2010.  

A September 2011 decisional letter denied the Appellant accrued benefits based on a finding that accrued benefits are only payable to dependents who were on the beneficiary's award at the time of death or the persons who paid for the last expenses of the beneficiary.  The Appellant was informed that, since he was the adult child of the beneficiary, accrued benefits may only be payable through reimbursement of last illness/burial expenses.  

By letter dated in October 2013, the Appellant was asked to provide documentation of expenses he paid for last illness and burial expenses for the Veteran's surviving spouse to complete his claim for accrued benefits.  

In his November 2013 substantive appeal, the Appellant maintained that the surviving spouse was entitled to receive aid and attendance.  He also argued that he had provided all the evidence that had been requested by the RO.  

At his personal hearing in December 2015, the Appellant reported that they had provided a list of the expenses associated with the surviving spouse's death.  The Appellant related that he did not pursue that claim because that was not his initial intent; he stated that he was seeking to get the benefits that the surviving spouse had applied for.  The Appellant also testified that his mother filed a claim for pension benefits and the claim was still pending at the time of her death in October 2010.  He argued that those benefits should be payable to the estate of the surviving spouse.  

Analysis.

As noted above, the Appellant submitted his claim in November 2010.  He was clearly over 23 years old at that time, thus he was beyond the age for recognition as a child for purposes of accrued benefits.  The file does not contain any evidence that the Appellant was permanently incapable of self-support before the age of 18 nor does the Appellant make such an assertion.  Thus, the Appellant does not satisfy the necessary criteria to be considered a child under 38 U.S.C.A. § 5121.  Therefore, he is not entitled to payment of any accrued benefits on that basis.  

The Board has also considered whether reimbursement of expenses paid for the Veteran's surviving spouse's last sickness or burial is warranted under 38 U.S.C.A. § 5121(b). 

The Appellant was informed by way of VA correspondence dated in October 2013 of the need to submit evidence of his payment of any specific expenses, to include medical expenses associated with the Veteran's surviving spouse's last illness, as well as expenses related to the funeral and burial.  There is a form in the file indicating that the Appellant reported paying burial expenses for the Veteran's surviving spouse.  In an October 2014 letter, VA informed the Appellant that he would need to submit proof of payment of last expenses for the Veteran's surviving spouse, such as a statement from the funeral home showing paid in full, a copy of the check, or a paid receipt.  The record does not reflect that the Appellant ever submitted such documentation.  

The Board finds that there is no legal authority to support the Appellant's contentions.  The law is specific on who may receive accrued benefits.  The Appellant is not eligible for any type of accrued benefit except for that provided by 38 U.S.C.A. § 5121(a) (5) - the reimbursement for the expense of the last sickness and burial.  He does not meet the other stated criteria for eligibility.  

As noted, the Appellant has not submitted any documentation to show that he paid for any of the last expenses of the Veteran's surviving spouse.  Moreover, the Board observes that in the VA Form 21-601 submitted in May 2015, the Appellant identified burial benefits paid from the Veteran's surviving spouse's funds.  Thus, it appears the Appellant did not bear the expense of the Veteran's surviving spouse's burial.  In any event, the Appellant did not submit documentation of payment of any such expenses.  Thus, the claim for payment for expenses of last illness and burial must be denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Accordingly, there is no legal basis to award the Appellant any accrued benefits and the appeal is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where it is the law, and not the evidence, that is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


